Exhibit 10.59

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. 
[***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

DISTRIBUTION AND SUPPLY AGREEMENT

 

THIS DISTRIBUTION AND SUPPLY AGREEMENT (this “Agreement”) is made this 2nd day
of  August, 2019 (the “Effective Date”), by and between SINOTHERAPEUTICS INC., a
limited company incorporated pursuant to the laws of the People’s Republic of
China with a business address at 1F, Building 3, No. 99 Haike Road, Pudong,
Shanghai and/or its Affiliates (“Supplier”), and LANNETT COMPANY, INC., a
Delaware corporation having an address of 9000 State Road, Philadelphia, PA 
19136 and/or its Affiliates (“Lannett”).  Lannett and Supplier may be separately
referred to as “Party” or jointly as “Parties.”

 

BACKGROUND

 

WHEREAS, Supplier is engaged in the business of developing, manufacturing and
supplying various pharmaceutical Products; and

 

WHEREAS, Lannett desires to purchase the Product (as defined below) from
Supplier for purposes of marketing and distributing the Product, on an exclusive
basis in the Territory (as defined below) on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      DEFINITIONS.

 

1.1.                            “Additional Distribution Fee” has the meaning
set forth in Section 3.6.

 

1.2.                            “Adverse Event” means any untoward medical
occurrence in a patient or clinical investigation subject who is administered a
Product, but which does not necessarily have a causal relationship with the
treatment for which a Product is used. An “Adverse Event” can include any
unfavorable and unintended sign (including an abnormal laboratory finding),
symptom or disease temporally associated with the use of a Product, whether or
not related to a Product. A pre-existing condition that worsened in severity
after administration of a Product would be considered an “Adverse Event”.

 

1.3.                            “Affiliate(s)” of a Party means any other person
or legal entity directly or indirectly controlling or controlled by or under
direct or indirect common control with such Party. For the purpose of this
definition, “control” when used with respect to a specified person or legal
entity means the power to direct the management and policies of such person or
legal entity directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

1.4.                            “Agreement” has the meaning set forth in the
Preamble of this Agreement.

 

1

--------------------------------------------------------------------------------



 

1.5.                            “ANDA” means an Abbreviated New Drug Application
(including any amendments, submissions and supplements thereto) as defined in
Section 505(j) of the FD&C Act.

 

1.6.                            “Applicable Laws” means all applicable statutes,
ordinances, regulations, codes, rules, or orders of any kind whatsoever of any
governmental authority in the Territory, including the FD&C Act, the Generic
Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the Prescription Drug
Marketing Act, the Anti-Kickback Statute (42 U.S.C. § 1320a-7b et seq.), the
Health Insurance Portability and Accountability Act of 1996, the Federal False
Claims Act (31 U.S.C. §3729-3733), the Code, the Department of Health and Human
Services Office of Inspector General Compliance Program Guidance for
Pharmaceutical Manufacturers, released April 2003, the Antifraud and Abuse
Amendment to the Social Security Act, the AMA guidelines on gifts to physicians,
as well as any state laws impacting the promotion of pharmaceutical products,
including any state anti-kickback/fraud and abuse related laws, all as amended
from time to time.

 

1.7.                            “Authorized Generic” mean a drug that has the
same active ingredient as a brand name drug and is manufactured under the NDA
for the Drug but is marketed under the generic name either by the brand name
drug company or a third party under a license from such brand name company.

 

1.8.                            “Business Day” means any day other than a
Saturday, a Sunday, or a day on which banks in the State of Delaware are
required or authorized to close.

 

1.9.                            “Commercial Launch” means with respect to each
dosage strength of the Product, the first sale of such dosage strength of the
Product by Lannett, or a Lannett Affilliate, to an unaffiliated Third Party for
end use or consumption after the FDA has approved the ANDA for such dosage
strength of the Product.

 

1.10.                     “Commercially Reasonable Efforts” means, with respect
to the efforts to be expended by a Party with respect to any objective under
this Agreement, reasonable, diligent, good-faith efforts to accomplish such
objective as such Party would normally use to accomplish a similar objective
under similar circumstances exercising reasonable business judgment, it being
understood and agreed that with respect to the manufacture, processing and
commercialization of a Product, such efforts shall be substantially equivalent
to those efforts and resources commonly used by such Party for a product owned
by it or to which it has rights, which product is at a similar stage in its
development or product life and is of similar market potential as such Product,
taking into account efficacy, safety, approved labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood of regulatory approval given the
regulatory structure involved, the profitability, and other relevant factors
commonly considered in similar circumstances. It is anticipated that the level
of effort may change over time, reflecting changes in the status of the
applicable Product including, without limitation, technical, legal, scientific
or medical factors. By way of example and without limitation, it being
understood that a Party’s Commercially Reasonable Efforts will not in any event
require that Party to take any action that would be reasonably likely to result
in a breach of any other provision of this Agreement, or any other agreement
between the Parties, or any other agreement between a Party, Affiliate of such
Party and/or Third Parties existing as of the Effective Date, or that the Party
in good faith believes may violate any applicable law,

 

2

--------------------------------------------------------------------------------



 

regulation, rule, order, permit, direction or license of any court or
governmental authority having appropriate jurisdiction over the Party and
subject matter or would be reasonably likely to be disruptive of any material
service conducted or product made at or from any of its facilities or impair its
ability to provide services or products hereunder.

 

1.11                        “Competing Product” means with respect to the
Product, a generic pharmaceutical product manufactured by Lannett or a Third
Party containing the same APIs, in the same dose, form and strength as the
Product, and with the same indication and route of administration.

 

1.12                        “Confidential Information” means all Intellectual
Property Rights and confidential facts relating to the business and affairs of a
Party or any of its Affiliates, including financial information, business
opportunities, information relating to pharmaceutical products of any nature
whatsoever, know-how, and compilations of information in any form whatsoever;
provided, however, that “Confidential Information” shall not include any
information that (a) was already in the public domain at the time of disclosure;
(b) becomes part of the public domain through no action or omission of the
receiving Party after disclosure to the receiving Party; (c) was already
lawfully known to the receiving Party, other than under an obligation of
confidentiality to the disclosing Party, at the time of the disclosure by the
other Party, as shown by documentary evidence; (d) was independently discovered
or developed by the receiving Party without the use of Confidential Information
belonging to the disclosing Party as shown by pre-existing proof; or (e) was
disclosed to the receiving Party, other than under an obligation of
confidentiality to which a third party was subject, by a third party who had no
obligation to the disclosing Party not to disclose such information to others,
as shown by independent proof.

 

1.13                        “Cost of Goods Sold” means the fully burdened cost
of manufacturing a Product, which consists of the direct and indirect costs,
whether internal or third party, associated with acquiring the materials, the
manufacturing, testing and analysis of the finished dosage of a Product, quality
control, quality assurance, idle and stability costs, warehousing costs before
shipment, labeling, and packaging, labor (including benefits), depreciation and
overhead, all determined in accordance with GAAP.

 

1.14                        “Distribution Fee” has the meaning set forth in
Section 3.6.

 

1.15                  “FDA” means the United States Food and Drug Administration
or any successor agency which issues a Regulatory Approval for the marketing of
a Product in the United States.

 

1.16                        “FD&C Act” has the meaning set forth in
Section 11.1.

 

1.17                        “Forecast” has the meaning set forth in Section 5.1.

 

1.18                        “Gross Profit” means an amount equal to (i) the Net
Sales of a Product, minus the sum of (ii) total Cost of Goods Sold and
(iii) shipping costs from Supplier’s manufacturing site to Lannett’s Place of
Delivery.

 

1.19                        “Initial Distribution Fee” has the meaning set forth
in Section 3.6.

 

3

--------------------------------------------------------------------------------



 

1.20                        “Intellectual Property Rights” means all patents,
copyrights, trademarks, service marks, service names, trade names, internet
domain names, e-mail addresses, applications or registrations for any of the
foregoing, or extensions, renewals, continuations or re-issues thereof, or
amendments or modifications thereto, brandmarks, brand names, trade dress,
labels, logos, know-how, show-how, technical and non-technical information,
trade secrets, formulae, techniques, sketches, drawings, models, inventions,
designs, specifications, processes, apparatus, equipment, databases, research,
experimental work, development, pharmacology and clinical data, software
programs and applications, software source documents, Third-Party licenses, and
any similar type of proprietary Intellectual Property Right vesting in the owner
and/or licensee thereof pursuant to the Applicable Laws of any relevant
jurisdiction or under any applicable license or contract, whether now existing
or hereafter created, together with all modifications, enhancements and
improvements thereto.

 

1.21                        “Loss(es)” means any and all losses, costs, damages,
interests, fees or expenses, including but not limited to all reasonable
attorneys’ fees, experts’ or consultants’ fees, expenses and costs.

 

1.22                        “Minimum Safety Stock Level” has the meaning set
forth in Section 5.8.

 

1.23                        “Net Profit” means an amount equal to the Gross
Profit of a Product, minus the Sales and Marketing Allowance.

 

1.24                        “Net Profit Split” has the meaning set forth in
Section 3.7.

 

1.25                        “Net Sales” means, in accordance with US GAAP, the
aggregate gross sales billed for a Product by Lannett minus:

 

(a)                           Any service and administrative fees charged to
Lannett by customers related to the Product;

 

(b)                           Any and all promotional allowances, including, but
not limited to, credits, chargebacks, rebates to government agencies or
retailers, and quantity and cash discounts, and other usual and customary
discounts to customers;

 

(c)                            Amounts refunded, repaid or credited to
wholesalers and retailers for rejections, returns, recall of goods, shelf stock
adjustments or retroactive price reductions;

 

(d)                           Cash prompt pay discounts all calculated in
accordance with GAAP;

 

(e)                            Any sales, excise, turnover, inventory,
value-added, and similar taxes and duties assessed on applicable sales.

 

1.26                        “Place of Delivery” means delivery at Lannett’s
warehouse located at 1101 “C” Avenue West, Seymour, IN 47274.

 

1.27                        “Product” has the meaning set forth in Section 2.1.

 

1.28                        “Purchase Order” has the meaning set forth in
Section 5.2.

 

4

--------------------------------------------------------------------------------



 

1.29                        “Quality Agreement” means the agreement related to
quality assurance and control, by and between Supplier and Lannett, as further
detailed in Section 7.4 hereof.

 

1.30                        “Regulatory Approval” means all approvals or
authorizations granted by the FDA for the marketing of a Product in the
Territory.

 

1.31                        “Regulatory Authority” means any applicable local,
national or supranational government agency involved in assessing the Product or
granting licenses and/or approvals for the marketing and sale of Product.

 

1.32                        “Regulatory Requirements” means all applicable
Regulatory Approvals, licenses, registrations, GMPs, and authorizations and all
other requirements of the FDA in relation to Product, including each of the
foregoing which is necessary for, or otherwise governs, the manufacture,
marketing, packaging and testing of Product in the Territory.

 

1.33                        “Safety Data Exchange Agreement (SDEA)” means the
agreement related to safety reporting, by and between Supplier and Lannett, as
further detained in Section 7.3 hereof.

 

1.34                        “Sales and Marketing Allowance” has the meaning set
forth in Section 9.1.

 

1.35                        “Territory” means the United States of America and
its possessions, territories, protectorates, military bases and commonwealths.

 

1.36                        “Third Party” means any natural person, corporation,
firm, business trust, joint venture, association, organization, company,
partnership or other business entity, or any government, or any agency or
political subdivisions thereof other than a Party or any of its Affiliates.

 

1.37                        “Upfront Payment” has the meaning set forth in
Section 3.7.

 

2.                                      APPOINTMENT; COMMITMENT BY SUPPLIER.

 

2.1.                            Appointment.  Supplier hereby appoints Lannett
as the exclusive authorized distributor of record in the Territory for the
Product set forth on Exhibit A (“Product”).  Exhibit A may be amended by
Supplier from time to time, upon mutual agreement of Lannett, and upon the terms
set forth herein. Lannett may exercise its rights and obligations hereunder
itself or through its Affiliates, local companies and wholesalers.  Lannett
shall purchase the Product exclusively from Supplier and Supplier shall supply
the Product exclusively to Lannett. Lannett will make Commercially Reasonable
Efforts to market the Product during the Term (as defined in Section 16.1), on
the terms and conditions set forth in this Agreement.

 

2.2.                            Sales to Lannett.  Supplier will sell and supply
Product to Lannett for distribution in the Territory during the Term (as defined
in Section 16.1), on the terms and conditions set forth in this Agreement, as it
may be amended as provided herein.  Supplier shall be responsible for the
purchase of adequate supplies of all materials, including, without limitation,
raw materials, in accordance with the ANDA for the Product, and other filings
with FDA for the Product, as necessary to supply finished Product to Lannett in
accordance with Applicable Laws.

 

2.3.                            Scope of Agreement.  This Agreement will serve
as the master agreement between the Parties and, as such, sets forth all of the
terms and conditions concerning, and will

 

5

--------------------------------------------------------------------------------



 

apply to all purchases by Lannett of Product during the Term.  The terms and
conditions of this Agreement will apply to all purchase orders issued
hereunder.  In no event will any terms or conditions included on any purchase
order, invoice or acknowledgement thereof or any other document, whether paper,
electronic or otherwise, relating thereto, apply to the relationship between the
Parties under this Agreement, unless such terms are expressly agreed to by the
Parties in writing.  If there is a conflict between the terms of any purchase
order or other document and this Agreement, the terms of  this Agreement will
control, unless such terms are expressly agreed to by the Parties in writing in
the Purchase Order.   The Parties further agree that no course of dealing
between the Parties will in any way modify, change or supersede the terms and
conditions of this Agreement.

 

2.4.                            Competing Product.  During the Term of this
Agreement and for a period of one (1) year thereafter, Supplier or Lannett shall
not develop, manufacture, market or sell, or enable any Third Party to develop,
manufacture, market or sell any Competing Product in the Territory.
Notwithstanding anything to the contrary contained herein, the above language
shall not apply post-termination to a Party to the extent the Agreement is
terminated by such party for cause pursuant to Section 16. In addition, so long
as any information remains Confidential Information, each of the Parties shall
not use the Confidential Information or Data (including without limitation
specifications, analytical methods, process specificity) of the other Party to
develop or enable any Third Party to develop any Competing Product for sale in
the Territory.

 

3.                                      PRODUCT PRICES; PAYMENTS.

 

3.1.                            Prices.  Prices payable by Lannett for Product
during the Term of this Agreement (“Pricing”) will be set forth on Exhibit A. 
All sums will be expressed in and payable in U.S. Dollars and all prices are
exclusive of VAT or other taxes.  Under no circumstances will Supplier charge
Lannett a higher price for Product than is established by this Agreement unless
it has been agreed by both parties.  The Price in Exhibit A does not include the
cost to ship the Product from Supplier’s manufacturing site to US entry port
designated by Lannett in individual Firm Orders (as defined in Section 5.3).
Such cost will included as a separate line item in the invoice for the Product
from Supplier to Lannett.  Failure to comply with the provisions of this
Section 3.1 will be a material breach of this Agreement.

 

3.2.                            Pricing Modifications.  Following each
anniversary of the Commercial Launch of the Product, the Pricing for such
Product may be increased or decreased based on the comparable increase or
decrease in Supplier’s COGS over the preceding twelve (12) month period. Prior
to any change in Pricing, Lannett may require Supplier to provide to Lannett
reasonable documentation of such COGS, and Lannett may audit such COGS. Further,
Supplier shall use Commercially Reasonable Efforts to reduce its manufacturing
expenses for the Product, provided, however, that any such change shall not
require an amendment to the ANDA for the Product, unless mutually agreed by the
Parties on mutually acceptable terms and conditions. At either Party’s written
request, the Parties will discuss in good faith the revision of the Pricing (and
any subsequently agreed prices) to take into account adverse market conditions
resulting in unsatisfactory returns for Lannett or changes in the manufacturing
costs for the Products. The revised Pricing shall be laid down in writing and
inserted as an amended Exhibit A to this Agreement. Firm Orders are excluded
from Pricing negotiations. If, after good faith negotiations, the Parties are
unable to reach agreement on an adjustment to the Pricing for the Products, then

 

6

--------------------------------------------------------------------------------



 

either Party shall be entitled to terminate this Agreement, effective upon at
least sixty (60) days’ prior written notice to Supplier.

 

3.3.                            Date of Price.  Supplier agrees to accept
Purchase Orders at the prices as described in Exhibt A in effect on the day the
order is transmitted, faxed or e-mailed.  Under no circumstances will a Firm
Order be cancelled by Supplier without Lannett’s prior written approval.

 

3.4.                            Modification of Orders.  Firm Orders may only be
modified by written notice to Supplier  prior to the date that Supplier has
commenced the batch manufacture.

 

3.5.                            Payment Terms.  Unless otherwise set forth in
this Agreement, Supplier will provide Lannett payment terms of net 60 days;
provided, however, that Lannett will not be obligated to pay any disputed
amounts until such dispute has been resolved.

 

3.6.                            Distribution Fee and Earn Out Payment.

 

[***].

 

3.7.                            Net Profit Split.

 

(a)                                 During the Term, Lannett shall pay to
Supplier an amount equal to [***] of the Net Profits from Lannett’s sales of the
Product for each calendar quarter during the Term (“Net Profit Split”).  In no
case shall the Net Profit Split for any calendar quarter be negative; provided,
however in the event of a loss in any calendar quarter, the amount of that loss
shall be carried forward to subsequent calendar quarters until the amount of
such loss has been fully absorbed. In the event that Net Profits for calendar
quarter are negative, Lannett shall carry over the Net Profit Split multiplied
by the value by which the Net Profits are negative in such calendar quarter and
deduct this amount from the calculation of Net Sales for the following
successive calendar quarter(s) until such amounts are fully absorbed.  For the
avoidance of doubt, if Net Profits are negative in subsequent calendar quarters,
the amounts will be similarly carried over or reimbursed as per the terms set
forth in this Section 3.7 until Net Profits are positive. Notwithstanding
anything to the contrary set forth herein, if Net Profits are negative for three
(3) consecutive quarters, either Party may terminate this Agreement upon
providing the other Party with one hundred eighty (180) days’ notice.

 

(b)                                 An example of the calculation of the sharing
of Net Profits pursuant to this Section 3.7, for illustration purposes only,
follows:

 

[***].

 

(c)                                  An example of the calculation of negative
Net Profits pursuant to this Section 3.7, for illustration purposes only is:

 

[***].

 

3.8.                            Reporting and Payment. Not later than thirty
(30) days after the end of each calendar quarter, through and including the
calendar quarter in which all rebate and chargeback amounts on Product sold
during the Term are finally reconciled, Lannett shall deliver to Supplier

 

7

--------------------------------------------------------------------------------



 

a written report that specifies the Cost of Goods Sold, shipping costs from
Supplier to Lannett’s Place of Delivery, the Net Sales and the Sales and
Marketing Allowance that were used to calculate the Net Profit with respect to
such calendar quarter, as well as the Net Profit calculation pay to Supplier the
amount owed with respect to such calendar quarter. Each quarterly report shall
include the detailed line item amounts for all category of deductions from gross
sales to Net Sales. In addition, if there is a change in the accrual rate for
any specific gross to net adjustment, Lannett shall provide a detailed
explanation for such change.

 

3.9.                            Validation Batches.  Supplier shall invoice
Lannett for the cost of validation batches that will be used for Commercial
Launch and Lannett shall pay such invoice within sixty (60) days of receipt of
such invoice. The provisions of Section 5.4 concerning the shelf-life shall not
apply to the delivery of validation batches but in no event shall the remaining
shelf-life of the validation batches be less than thirteen (13) months at the
time of Lannett’s receipt of the validation batches

 

3.10.                     Taxes and Witholdings. For all payments, Lannett shall
make any necessary deductions or withholdings on behalf of Supplier for or on
account of any tax as required by applicable U.S. laws or regulations. Lannett
shall: (i) notify Supplier if any such deductions or withholdings are to be
taken; (ii) pay to the relevant authorities the full amount required to be
deducted or withheld promptly upon the earlier to occur of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Lannett or Supplier, as the case may be; and
(iii) promptly forward to Supplier an official receipt (or certified copy) or
other documentation reasonably acceptable to Supplier evidencing such payment to
such authorities. Lannett and Supplier shall cooperate with each other minimize
the withholding requirements under this Agreement consistent with Applicable
Laws.

 

4.                                      SUPPLIER OBLIGATIONS.

 

4.1.                            Government Reporting. Supplier shall provide
Lannett with any applicable information to support Lannett’s government
reporting obligations.

 

4.2.                            Supplier Code of Conduct.  Supplier will at all
times comply with, and cause all of its subcontractors and suppliers to comply
with, the Supplier Code of Conduct on Lannett’s website at
https://www.lannett.com/supplier-code-of-conduct, as the same may be amended
from time to time at Lannett’s discretion.

 

4.3.                            Authorized Distributor Status.  Within ten
(10) business days after the execution of this Agreement, Supplier will deliver
to Lannett a letter designating Lannett as an Authorized Distributor of Record.

 

5.                                      FORECASTS AND ORDERS; DELIVERY.

 

5.1.                                           Forecast. Lannett shall provide
Supplier with a monthly rolling forecast of its estimated purchase requirements
for the next twelve (12) months with the first three months of such forecast
being binding on Lannett. It is understood that the remaining nine months of the
forecasts shall not be binding on Lannett and shall be provided to Supplier for
planning purposes only. Supplier shall use Commercially Reasonable Efforts to
supply up to one hundred twenty-five percent (125%) of Lannett’s requirement
forecast of Product for the applicable.

 

8

--------------------------------------------------------------------------------



 

5.2.                            Purchase Orders. Lannett will order Product by
placing a binding purchase order in full-batch quantities in amounts up to one
hundred twenty-five percent (125%) of the forecasted amount with Supplier at
least three (3) months in advance of the proposed delivery date (“Purchase
Order”).  Lannett will have the right to place orders for Product up through the
last day of the Term of this Agreement.  Supplier will fill all Purchase Orders
even though Product may be shipped and paid for after this Agreement has expired
or terminated.  Purchase Orders shall include the shipping instructions in
accordance with Exhibit B hereto. All Purchase Orders shall be in writing and
shall include:

 

·                  the proposed quantity of the Products to be purchased;

 

·                  the proposed delivery date;

 

·                  any other information dictated by this Agreement or the
circumstances of the order; and

 

·                  a description of the Products being ordered

 

5.3.                                           Confirmation of Purchase Order.
Supplier shall, within five (5) Business Days of receipt of a Purchase Order,
confirm in writing whether a given Purchase Order has been accepted. If such
notification is not received by Lannett within five (5) Business Days of receipt
of such Purchase Order, the Purchase Order shall be deemed accepted. All
accepted Purchased Orders are construed as Firm Orders (“Firm Order”). The
Supplier shall use commercially reasonable efforts to accept all Purchase
Orders.

 

5.4.                                           Shelf-Life.  Shelf-life of the
Product at the shipping date shall be  not less than 19 months of the registered
shelf life of the Product in the Territory, unless otherwise agreed in writing
by the Parties.

 

5.5.                                           Packaging of Product.  Supplier
shall package the Product in a manner that will protect the Product against
damage or deterioration under normal conditions and shall advise Lannett as to
any special conditions which may be required during transit and storage thereof.

 

5.6.                                           Title; Delivery. Title to, all
rights in and all risk of loss to the Product shall remain with Supplier until
the Product reaches the US entry port designated by Lannett  in accordance with
the agreed delivery terms. After the Product is handed over to Lannett at the US
entry port, Lannett shall assume title to, rights in and risk of loss to the
Product. All US import duties, taves and tariffs shall be the responsibility of
Lannett. In addition, Lannett shall be responsible to clear the Product through
US customs. Supplier shall preserve and package all Product in a manner that
will afford adequate protection against corrosion, deterioration and physical
damage during shipment, and must conform to common carrier rules and regulations
and Lannett’s directions for shipment. Furthermore, all costs, risks of loss,
and damages due to (i) holds or enforcement actions by the U.S. Department of
Agriculture or the FDA, and (ii) taxes and duties imposed upon the delivery of
the Product, shall be the responsibility of Lannett on behalf of Supplier until
receipt of the Product by Lannett and such cost will be charged to Lannett, as
part of the shipping costs that will be deducted from Net Sales, until receipt
of the Product by Lannett. In the event Lannett accepts one or more partial
deliveries, Supplier agrees to present for payment a separate invoice for each
delivery.

 

9

--------------------------------------------------------------------------------



 

5.7.                                           Serialization. All Product
delivered by Supplier to Lannett shall meet serialization requirements, as
outlined in the Drug Supply Chain Security Act (Title II of the Drug Quality and
Security Act) signed into law on November 27, 2013. Requirements include, but
are not limited to, the addition of Product identifiers imprinted on each
sellable unit, on each homogeneous case and on each pallet intended to be
introduced in the United States market. Unique product identifiers will include
a national drug code, serial identifier (provided by Lannett), lot number, and
expiration date.  Serial numbers must be aggregated from item to case and case
to pallet.

 

5.8.                                           Safety Stock.  Lannett shall be
obligated to and shall use Commercially Reasonable Efforts to maintain not less
than three (3) months of inventory of the Product based upon the most recent
forecast provided under Section 5.1 (the “Minimum Safety Stock Level”).  Lannett
will provide an inventory report to Supplier on a monthly basis within ten
(10) Business Days after the end of each month or upon receipt of the monthly
rolling forecast, whichever is sooner, to demonstrate compliance with its
obligation to maintain the Minimum Safety Stock Level. If Supplier is unable to
meet its obligations to supply a Product, Lannett shall draw upon its Minimum
Safety Stock Level in an amount equal to Supplier’s inability to supply a
Product and, upon Lannett’s drawing upon its Minimum Safety Stock Level,
Lannett’s obligation to maintain the Minimum Safety Stock Level shall be
suspended by the amount of Product drawn down until Supplier has replenished the
Minimum Safety Stock Level to the agreed amount set forth above.  At such time
as Supplier is able to resume supply of a Product pursuant to new Purchase
Orders, the Parties shall enter into good faith discussions to determine the
timetable on which Supplier will replenish the Minimum Safety Stock Level.
Lannett shall place Purchase Orders pursuant to such schedule until Supplier has
replenished such Minimum Safety Stock Level.

 

5.9.                            Shipment.  All orders will be shipped by
Supplier to Lannett at the location indicated on the Firm Order and in
accordance with the shipping instructions set forth on Exhibit B.  Unless
Lannett and Supplier agree otherwise in writing, all Product will be shipped CIF
Port of Entry USA (Incoterms 2010) destination, freight prepaid.  Cost of
transportation prepaid by Supplier will be invoiced to Lannett when generated,
and included as part of the shipping costs which need to be deducted to
calculate Gross Profits. Title to and risk of loss of Product sold to Lannett
will pass to Lannett upon delivery of such Product by Supplier to the designated
destination, free and clear of all third party liens, security interests, claims
and/or encumbrances of any kind or nature.

 

6.                                      DELAY IN DELIVERY; FAILURE TO SUPPLY.

 

6.1.                            Delay in Delivery.  Supplier shall deliver the
Product in accordance with Section 5.9 on the date stated in the Firm Order.
Supplier will notify Lannett immediately if Supplier cannot deliver the Product
on or before the stated delivery date  or if Supplier anticipates any failure to
meet Lannett’s Firm Orders (“Failure to Supply”), and Supplier shall provide
Lannett, as soon as reasonably possible, with a new date of delivery. The actual
quantity delivered and invoiced to Lannett may vary plus or minus 10% of the
quantity set forth in the Firm Order due to yield variations within batches and
shall not constitute a Failure to Supply or overshipment of Product.

 

10

--------------------------------------------------------------------------------



 

6.2.                            Failure to Supply.  If a Failure to Supply event
occurs based on Lannett’s Firm Order and Lannett has exhausted its Safety Stock,
then Supplier shall be liable, upon reasonable proof by Lannett (redacted to
preserve confidentiality), for any and all costs, fees, penalties, charges or
amounts, if any, otherwise incurred by Lannett, resulting directly or indirectly
from such Failure to Supply; provided, however, that in the event that Lannett
shall incur costs and expenses from its customers for Failure to Supply as a
result of Lannett’s failure to maintain the Minimum Safety Stock Level, Supplier
shall have no obligation for such costs and expenses. Lannett may, in its sole
discretion, invoice Supplier for the amount of such costs and expenses resulting
from the Failure to Supply or offset such amount against the amounts otherwise
payable to Supplier pursuant to this Agreement. Additionally, if Supplier is
unable to or otherwise does not agree to supply at least eighty-five percent
(85%) of Lannett’s ordered requirements for the Product in any three-month
period, excluding force majeure events, Lannett may terminate this Agreement
upon not less than sixty (60) days’ prior written notice to Supplier.

 

7.                                      REGULATORY MATTERS.

 

7.1.                            Regulatory Responsibilities. Supplier will, at
its own cost and expense, continue to own and maintain the applicable Regulatory
Approvals necessary to market the Product in the Territory, including the filing
of the Annual Reports and Periodic Adverse Drug Experience Reports required
under Applicable Laws and shall be responsible for all regulatory costs to
maintain the Regulatory Approval.   Additionally, Supplier shall be responsible
for complying with Applicable Laws to appropriately categorize and report
changes to the FDA, including without limitation, amendments, supplements, and
Annual Reports. All communications by Supplier with the FDA relating to the
Product as marketed in the Territory shall be promptly provided in writing to
Lannett, and Supplier shall promptly provide Lannett copies of all documents
sent to or received from the FDA regarding the Product.

 

7.2.                            Labeling.  Supplier shall be responsible for the
creation, content, and printing of the labeling for the Product provided,
however that Lannett shall provide Supplier with its trademark and other company
specific information and the registered NDC number for the Product for inclusion
in the label.  Supplier shall send Lannett all labeling materials for the
Product (e.g., package insert, container label, carton label, medication guide,
patient labeling, etc.) in final format for Lannett’s review and final written
approval and Lannett shall work with Supplier to update such labels as needed.
Supplier is responsible for ensuring the most current labeling content,
consistent with the reference listed drug (“RLD”) labeling content and all
requested FDA updates, is used on Product supplied to Lannett.  Supplier is
responsible for notifying Lannett within three (3) business days of any FDA
communication requesting changes to labeling materials, including Safety Change
Notifications and changes requested per section 505(o)(4) of the FD&C Act. 
Supplier will provide Lannett with a copy of all FDA communications related to
labeling.  All changes to labeling materials for the Product require Lannett’s
review and final written approval. Labeling materials that have not been subject
to Lannett’s review and written approval are prohibited to be used on Product
supplied to Lannett.  Supplier is responsible for submitting the content of
labeling in Structured Product Labeling (“SPL”) format to the FDA for Lannett’s
NDC numbers within fourteen (14) days of ANDA approval to ensure proper drug
listing.  Supplier is also responsible for submitting updated SPL files within
fourteen (14) days when labeling changes are made and approved and as required
by Applicable Laws.

 

11

--------------------------------------------------------------------------------



 

7.3.                            Monitoring Adverse Events.  Supplier shall be
responsible for all safety reporting requirements associated with the Regulatory
Approvals mandated by the Laws in the Territory. The Parties shall enter into a
separate Safety Data Exchange Agreement (“SDEA”) which will define specific
roles of each Party. The SDEA shall be executed as early as possible but no
later than the date of first commercial marketing of the Products covered by the
present Agreement.  To the extent there are any inconsistencies or conflicts
between this Agreement and the SDEA, the terms and conditions of this Agreement
shall control unless specifically otherwise agreed to in writing by the
Parties.  Notwithstanding the foregoing, in matters regarding safety reporting,
the terms of the SDEA shall supersede those in this Agreement. Supplier, as the
owner of the ANDA for the Product, is solely responsible for compliance with
applicable Laws in the Territory and FDA reporting in relation to the Product,
regardless of services performed on their behalf.

 

7.4.                            Quality The Parties shall negotiate in good
faith and use Commercially Reasonable Efforts to enter into a Quality Agreement,
substantially in the form provided by Lannett to Supplier, within ninety (90)
days after the Effective Date or prior to the Commercial Launch of the Product,
whichever is sooner, which Quality Agreement will set out the policies,
procedures and standards by which the Parties will coordinate and implement the
operation and quality assurance activities and regulatory compliance objectives
contemplated under this Agreement with respect to the Product.  To the extent
there are any inconsistencies or conflicts between this Agreement and the
Quality Agreement, the terms and conditions of this Agreement shall control
unless specifically otherwise agreed to in writing by the Parties. 
Notwithstanding the foregoing, in matters regarding quality, the terms of the
Quality Agreement shall supersede those in this Agreement.

 

7.5.                            Cooperation.  Without limiting the foregoing,
each of Supplier and Lannett shall provide to each other in a timely manner with
all information which the other Party reasonably requests regarding the Product
in order to enable the other Party to comply with all Applicable Laws applicable
to the Product in the Territory.  Each of Supplier and Lannett shall provide to
the other or, if applicable, directly to the FDA, any assistance and all
documents reasonably necessary to enable the other to carry out its obligations
under this Section 7.  In general, requests for cooperation should be responded
to by the other Party within three (3) Business Days and both should make
responsible efforts to ensure that cooperation is maintained to ensure
completion of the given project.

 

8.                                      PRODUCT QUALITY AND PRODUCT RECALLS.

 

8.1.                            Product Testing. Supplier shall be responsible
for Product test procedures for quality assurance before any Product is
delivered to Lannett.  Supplier shall provide a certificate of analysis,
certificate of compliance, and other documents (collectively, the “COA”) as set
forth in the Quality Agreement, in such forms as the Parties shall agree upon,
for any Product batch delivered to Lannett hereunder, certifying that such
Product has been manufactured and packaged in compliance with its
specifications, current Good Manufacturing Practices (“GMPs”) and all other
applicable Regulatory Requirements.

 

8.2.                            Damage.  Lannett shall inspect all shipments of
Product promptly after receipt. If Lannett receives Product with visible damage,
Lannett will reject the non-conforming Product, note the damage on the delivery
slip and promptly report the damage to Supplier’s customer

 

12

--------------------------------------------------------------------------------



 

service department, requesting that Supplier accept prompt return of the damaged
Product (“Rejection Notice”).  Supplier will promptly provide Lannett with
disposition instructions in writing (including by email).  Unless otherwise
instructed by Supplier, Lannett will hold damaged Product for inspection for
fifteen (15) days after receipt.  Supplier will bear all freight and incidental
costs incurred by Lannett in connection with damaged Product.

 

(a)                                 If Supplier agrees with or is deemed to
agree with the basis for Lannett’s Rejection Notice, then Supplier shall
promptly replace, at no cost to Lannett, such rejected Product.

 

(b)                                 If Supplier disagrees with the basis for
Lannett’s rejection specified in the Rejection Notice, Supplier shall promptly
replace such rejected Product.  No payment shall be due with respect to the
replacement Product until it is determined which Party shall bear the burden of
such cost hereunder.  The Parties shall submit samples of the rejected Product
for testing and/or resolution to a mutually acceptable third party laboratory
approved by the FDA or a quality consultant (if not a laboratory analysis
issue). The third party laboratory or quality consultant shall determine whether
such Product conforms to the confirmed Purchase Order or in which way the
Products are defective.  The Parties agree that the determination of the third
party laboratory or quality consultant shall be final and determinative.  If the
third party laboratory or quality consultant determines that the rejection by
Lannett was unjustified, then Lannett shall promptly pay Supplier for any
replacement Product.  If the third party laboratory or quality consultant
determines that the relevant shipment of Product does not conform to the
Purchase Order or is otherwise defective, then Supplier shall not invoice
Lannett for the replacement Product.  The Party against whom the third party
laboratory or quality consultant rules shall also bear all cost and fees charged
by the third party laboratory or quality consultant in connection with
resolution of the disagreement, including all out-of-pocket costs.

 

8.3.                            Incorrect shipment.  In the event of an
incomplete shipment, a shortage in shipment, the misdirection of any delivery,
or any overshipment, Supplier, upon written notification from Lannett, will
immediately contact Lannett’s purchasing department and will comply with any
reasonable directions provided with respect to the delivered and undelivered
portions of the affected order(s).  Supplier will be responsible for any related
freight or incidental charges caused by the incorrect shipment.  Lannett will
not have any obligation to accept overshipments. Over or under shipments
resulting from yield variations, as contemplated under Section 6.1, shall not
result in incorrect shipments under this Section 8.3.

 

8.4.                            Latent Defects and Recall.  The Parties
acknowledge that it is possible for Product to have manufacturing defects that
are not discoverable through industry standard physical inspection or testing
(“Latent Defects”).  Latent Defects may include, by way of illustration and not
definition or limitation, loss of potency/stability, discoloration,
contamination with foreign matter or substances or other manufacturing defects. 
Supplier will remain responsible for all Latent Defects except to the extent due
to Lannett’s negligence or willful misconduct. Lannett will maintain such
traceability records as are necessary to permit a recall, market withdrawal or
field correction of a Product, including inventory withdrawal in connection with
any of the foregoing (each a “Recall”). If either Party discovers or becomes
aware of a Latent Defect, or any safety or regulatory concerns, or any order,
request or directive of a court or the FDA requesting or requiring a Recall, it
will notify the other Party in writing in accordance with

 

13

--------------------------------------------------------------------------------



 

Section 8.5 below. Supplier will be responsible for any related freight or
incidental charges related to Latent Defects.

 

8.5.                            Notification of Recall The Parties agree that
each Party shall consult with the other Party and the Parties shall jointly
cooperate in all recalls, but that the Supplier shall be the primary interface
with the Regulatory Authority. Supplier shall be responsible for notifying the
Regulatory Authorities in the Territory of any voluntary Recall and implementing
any Recalls.   Supplier shall be responsible for coordinating all the necessary
activities in connection with such Recall in the Terrttory The Supplier shall
take all reasonable and appropriate corrective actions requested by Lannett, and
shall cooperate in any governmental investigations surrounding such recall in
accordance with the procedures set forth in the Quality Agreement.  Where
Lannett declares a voluntary recall, or field corrective action, to any Product
supplied by the Supplier that Lannett reasonably determines is necessary for
patient health or safety reasons, it shall provide the Supplier with (i) prior
written notice of its decision to declare such voluntary recall or field
corrective action and (ii) reasonably detailed explanation of the basis for such
recall or corrective action.  In the event that Lannett or its Affiliates shall
be required by the Regulatory Authority to recall any Product because such
Product does not Conform or may violate or fail to be in compliance with any
Applicable Laws or in the event that Lannett or its Affiliates elect to
institute a voluntary recall of the Product for health or safety reasons,
Lannett or its Affiliates shall be the primary coordinator for such recall on
Supplier’s behalf.  Notwithstanding the foregoing, nothing in this Section shall
be construed as limiting the Parties’ rights with respect to indemnification or
any other remedies available at law or equity to the Parties.  The Parties shall
fully cooperate with one another  and Supplier shall forward to Lannett a copy
of any field communication associated with the Products that it plans to issue
before such communication is issued or sent to any governmental agency. 
Supplier will maintain complete and accurate records of any activities conducted
with respect to any Recall for such period as may be required by Applicable
Laws.  Following any Recall, Supplier will review all of its procedures as
impacted by the identified root cause in the associated investigation, and will
revise such procedures, as necessary, to correct the cause of such Recall
subject to the change control requirements set forth in the Quality Agreement. 
Supplier will provide Lannett with such information regarding such review and
revisions as Lannett may request and Supplier shall provide Lannett the right to
approve, reject or request modifications to the proposed changes. For clarity,
Supplier shall have the final decision making authority with respect to
determining the necessity and nature of the action to be taken.

 

8.6.                            Recall Expenses.  Supplier shall pay all
out-of-pocket expenses in connection with a Recall, except that Lannett shall
bear such direct out-of-pocket expenses to the extent that such Recall is
implemented as a result of Lannett’s negligence or willful misconduct under this
Agreement. For such purposes, recalled Product units shall include both units
held by Lannett in inventory and units shipped by Lannett to its customers, as
applicable. Lannett shall utilize a batch tracking and recall system which will
enable Lannett to identify, on a reasonable prompt basis, customers within the
Territory who have been supplied with Product of any particular batch, and to
recall such Product from such customers. If a Recall is partially caused by the
actions or omissions of both Parties, then each Party shall be responsible for
its proportionate share of the Recall expenses based on its proportionate share
of causation.  If a Recall is not caused by the negligence, wilful misconduct or
other acts or omissions of either Party (i.e., a mandatory Recall mandated by a
Governmental Authority for safety reasons or for reasons

 

14

--------------------------------------------------------------------------------



 

outside of the control of either Party), Recall expenses shall be paid by
Lannett and shall be deducted in calculating Net Profits.  Recall expenses
include the expenses of notification, shipping, return, replacement (if
possible), customer fees and penalties, and destruction of recalled Products
(including Products which cannot be shipped due to the condition causing the
Recall).  The Parties shall discuss in good faith and agree on the scope and
costs of Recall, if practicable, prior to enforcement of the Recall.

 

8.7.                            Notice of Failure to Meet Specifications.  If
Supplier discovers that there is a potential that any batch or lot of the
Products already delivered to Lannett may fail to conform to the Specifications,
then Supplier shall notify Lannett within one (1) business day. Such notice
shall include the nature thereof in detail, including, but not limited to,
supplying Lannett with all investigatory reports, data and communications,
out-of-specification reports, as applicable, and data and the results of all
outside laboratory testing and conclusions, if any.  Supplier shall investigate
all such failures promptly, and at its sole expense, cooperate with Lannett in
determining the cause for the failure and a corrective action to prevent future
failures. The Quality Agreement shall set forth additional details relating to
failures and corrective action.

 

9.                                      SALES AND MARKETING ALLOWANCE; WEBSITE

 

9.1.                            Sales and Marketing.  During each year of the
Term of this Agreement, Lanentt will be entitled to a sales and marketing
allowance (“Sales and Marketing Allowance”) in the amount of [***] of Gross
Profits, to compensate Lannett for its direct costs associated with selling,
marketing and distributing the Product.  Such Sales and Marketing Allowance will
be deducted by Lannett from Gross Profits for the applicable calendar quarter.

 

9.2.                            Website.  Supplier will list Lannett on a
publicly-accessible portion of its website as an authorized distributor of
Supplier’s Product.

 

10.                               RETURNS.  If this Agreement expires without
being renewed or is subject to early termination, Lannett may sell through the
Product in its inventory or destroy such Product, at its sole option.

 

11.                               CONTINUING GUARANTY; WARRANTIES; COVENANTS.

 

11.1.                     Continuing Guaranty.  Supplier hereby guarantees to
Lannett that:  (a) each shipment or other delivery of Product under this
Agreement now or hereafter made by Supplier, its subsidiaries, divisions or
affiliated companies, to or on the order of Lannett will not be, at the time of
such shipment or delivery, adulterated, misbranded, or otherwise prohibited
within the meaning of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.A. 301
et seq., as amended, and in effect at the time of such shipment or delivery (the
“FD&C Act”), or within the meaning of any applicable state or local law in which
the definition of adulteration or misbranding are substantially the same as
those contained in the FD&C Act; (b) such Product is not, at the time of such
shipment or delivery, merchandise which may not be introduced or delivered for
introduction into interstate commerce under the provisions of Sections 301, 404,
or 505 of the FD&C Act (21 U.S.C.A. 331, 334, and 355, respectively); and
(c) such Product constitutes merchandise that may be legally transported and
sold under the provisions of applicable federal, state and local laws in the
Territory.

 

15

--------------------------------------------------------------------------------



 

11.2.                     Additional Supplier Warranties.  Supplier represents
and warrants to Lannett that:

 

(a)                                 It has full right and power to enter into
this Agreement and perform its obligations hereunder in accordance with its
terms;

 

(b)                                 All Product and all components and
ingredients thereof will be manufactured and delivered in strict compliance
with:  (i) the specifications therefor; (ii) the terms of this Agreement and the
Quality Agreement; (iii) all Applicable Laws, including, but not limited to, the
provisions of the FD&C Act, and current Good Manufacturing Practices (“cGMPs”);
and (iv) all of Supplier’s quality control procedures and associated test
methods for such Product;

 

(c)                                  No Product will include any components or
ingredients that would cause such Product to degrade prior to the expiration of
such Product’s designated shelf-life;

 

(d)                                 Supplier will not deviate from manufacturing
any Product in accordance with the terms of this Agreement without the prior
written consent of a duly authorized representative of Lannett;

 

(e)                                  All manufacturing, packaging and testing
procedures utilized with respect to Product have been or will be validated under
the FD&C Act;

 

(f)                                   Neither the manufacture nor the sale of
any Product will infringe or violate any Orange Book patents, trademarks,
copyrights, trade secrets or other Intellectual Property Rights of any third
party; and

 

(g)                                  Neither Supplier, nor any of its
Affiliates, nor, to the best of Supplier’s knowledge, any of their respective
employees, have been “debarred” or suspended by the FDA, or subject to a similar
sanction from any regulatory authority in the Territory or any jurisdiction
outside the Territory, nor have debarment proceedings against Supplier, any of
its Affiliates, or any of their respective employees been commenced. Supplier
shall not, in the performance of its obligations, under this Agreement use the
services of any person so “debarred” or suspended.

 

11.3                        Additional Lannett Warranties. Lannett represent,
warrants and covenants that:

 

(a) Lannett shall, at all times, comply with all Applicable Laws in all material
respects relating to the marketing and sale of the Product in the Territory;

 

(b) Lannett shall handle, store and warehouse the Product in accordance with the
Specifications, GMP and all Applicable Laws;

 

(c) Lannett shall comply with all requirements of any Federal or state
government pricing programs.

 

11.3.                     Mutual Warranties.  Each Party represents and warrants
to the other Party that it holds all necessary and required permits and
authorizations, including, but not limited to, those required by the FD&C Act,
and will undertake throughout the Term of this Agreement to maintain the same in
full force and effect.  Each Party further covenants that it will use
commercially reasonable efforts to obtain all such other permits and
authorizations as may be

 

16

--------------------------------------------------------------------------------



 

reasonably required from time to time in either case to operate their respective
facilities and/or businesses in order to manufacture, provide, distribute and/or
sell Product hereunder.

 

11.4.                     Generic Drug Enforcement Act of 1992.  Each party will
comply at all times with the provisions of the United States Generic Drug
Enforcement Act of 1992, as amended, and will upon request certify in writing to
the other parties that none of its employees nor any person providing services
in connection with this Agreement and/or involved in the manufacture, shipment,
distribution or sale of any Product has been debarred under the provisions of
such Act.

 

12.                               CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS.

 

12.1.                     Confidentiality.  Each Party acknowledges that it may
receive Confidential Information of the other Party in the performance of this
Agreement.  Each Party shall use Commercially Reasonable Efforts to safeguard
and to hold such information received by it from the other Party in confidence,
and shall limit disclosure of the furnishing Party’s information to those
employees, officers, directors, agents and consultants (“Representatives”) of
the receiving Party and its Affiliates who are informed of and understand the
confidential nature thereof and are bound by non-disclosure and non-use
obligations no less restrictive than those set forth in this Agreement.  To the
extent that such Representatives take an action, or fail to take an action, that
would constitute a breach of such confidentiality or non-use obligations (as if
such Representative was  a party to this Agreement), it will constitute a breach
of such obligations as if a Party had taken, or failed to take, such action
itself.  Each Party shall not, directly or indirectly, disclose, publish or use
for the benefit of any Third Party or itself, except in carrying out its duties
hereunder or as otherwise provided in this Section 12, any Confidential
Information of the other Party, without first having obtained the furnishing
Party’s written consent to such disclosure or use.  The receiving Party could
disclose Confidential Information by order of a court of competent jurisdiction,
administrative agency or governmental body, or by subpoena, summons or other
legal process, or by law, rule or regulation, or by applicable regulatory or
professional standards, provided that, prior to such disclosure, the disclosing
Party is given reasonable advance notice of such order or obligation and an
opportunity to object to such disclosure.

 

12.2.                     Exceptions.  Disclosed information will not be deemed
confidential hereunder if:  (a) it is now or later becomes publicly known, other
than through the fault of the receiving Party; (b) it is rightfully known to the
receiving Party at the time of disclosure; (c) it is rightfully obtained by the
receiving Party from a third party without restriction and without breach of
this Agreement or any similar agreement; (d) it is independently developed by
the receiving Party without use of or access to the disclosing Party’s
information.

 

12.3.                     Separate Confidentiality Agreement.  The Parties have
entered into one or more separate confidentiality agreements or non-disclosure
agreements, including a Confidential Disclosure Agreement dated April 29, 2019
(each, a “Confidentiality Agreement”).  Such Confidentiality Agreement(s) will
be and remain in full force and effect as provided therein.  In the event of any
conflict between the terms of this Agreement and the terms of any such
Confidentiality Agreement, the terms of such Confidentiality Agreement will
control.

 

12.4.                     Public Announcements.  During the Term of this
Agreement, neither Party hereto will issue or release, directly or indirectly,
any press release, marketing material or other

 

17

--------------------------------------------------------------------------------



 

communication to or for the media or the public that pertains to this Agreement,
any Product, or the transactions contemplated hereby (collectively, a “Press
Release”) unless the content of such Press Release has been approved by the
other Party hereto, such approval not to be unreasonably withheld or delayed;
provided, however, that nothing contained in this Agreement will prevent or
preclude either Party from making such disclosures as may be required by
Applicable Laws, including, but not limited to, any disclosures required by
applicable securities laws.

 

13.                               INDEMNIFICATION.

 

13.1.                     Supplier’s Indemnity.  Supplier will indemnify, defend
and hold harmless Lannett, its Affiliates, its and their successors and assigns,
and its and their officers, directors, employees, agents and contractors
(individually and collectively, the “Lannett Indemnitees”) from and against any
and all Losses resulting from Third-Party claim, action, suit, demand or other
legal assertion or proceeding (“Claims”) against any Lannett Indemnitee,
including, but not limited to, any prosecution or action whatsoever by any
governmental body or agency or by any private party, and will, at Supplier’s
sole cost and expense, including reasonable attorneys’ fees and court costs,
defend each Lannett Indemnitee against claims for Losses that may be asserted
against any Lannett Indemnitee by any such third party, relating to or arising
out of, directly or indirectly from:  (a) Supplier’s breach of any of its
representations, warranties, covenants or other obligations set forth in this
Agreement; (b) the negligence, gross negligence or willful misconduct of
Supplier or any of its officers, directors, employees, agents, contractors or
Affiliates; (c) the condition of any Product sold, supplied or delivered to
Lannett under this Agreement, including any defect in material, workmanship,
design, manufacturing or formulary; (d) any warnings and instructions, or lack
thereof, for any Product; (e) any actual or asserted violation(s) of the FD&C
Act or any other federal, state or local law, rule or regulation by virtue of
which any Product sold, supplied or delivered to Lannett under this Agreement is
alleged or determined to be adulterated, misbranded, mislabeled or otherwise not
in full compliance with, or in contravention of, any federal, state or local
law, rule or regulation; (f) any actual or alleged infringement of the Product,
the use of the Product, the manufacture, processing and/or sale of the Product
infringes upon any proprietary or Intellectual Property Rights of any third
party, including the infringement of any trademarks, service marks, trade names,
trade secrets, patents, or copyrights; and/or (g) any actual or asserted
violations of product liability with respect to the Product.  Notwithstanding
the above, in no event will Supplier be liable under subsections (a) through
(g) above to the extent that any such Loss results from the willful, grossly
negligent or negligent act or omission of Lannett or any Lannett Indemnitee.

 

13.2.                     Lannett’s Indemnity. Lannett will indemnify, defend
and hold harmless Supplier, its Affiliates, its and their successors and
assigns, and its and their officers, directors, employees, agents and
contractors (individually and collectively, the “Supplier Indemnitees”) from and
against any and all Losses resulting from third-party claims against any
Supplier Indemnitee, including, but not limited to, any prosecution or action
whatsoever by any governmental body or agency or by any private party, and will,
at Lannett’s cost and expense, including reasonable attorneys’ fees and court
costs, defend each Supplier Indemnitee against claims for Losses that may be
asserted against any Supplier Indemnitee by any such third party, relating to or
arising directly from: (a) the breach of any representation, warranty, covenant
or obligation by Lannett hereunder; (b) sale or use of a pharmaceutical product
which is not supplied by or on behalf of Supplier or any of its Affiliates or
agents pursuant to this Agreement and which is sold or

 

18

--------------------------------------------------------------------------------



 

combined by Lannett with Product; (c) improper handling, storage or transport of
Product by Lannett; and/or (d) the unauthorized alteration, modification, or
adulteration of Product by Lannett; (e)the negligence, gross negligence or
willful misconduct of Lannett or any of its officers, directors, employees,
agents, contractors or Affiliates. Notwithstanding the above, in no event will
Lannett be liable under subsections (a) through (d) above to the extent that any
such Loss results from the willful, grossly negligent or negligent act or
omission of Supplier or any Supplier Indemnitee.

 

13.3.                     Procedure.  Each Party will promptly notify the other
Party of any actual or threatened judicial or other proceedings which could
involve a claim under this Section 13 and shall include sufficient information
to enable the other Party to assess the facts.  The Parties will cooperate with
each other to the extent reasonably necessary in the defense of all actual or
potential liability claims and in any other litigation relating to any Product
supplied under this Agreement.

 

13.4.                     Indemnification Not Sole Remedy. Each Party hereby
acknowledges that the indemnification provided under this Section 13 shall in no
manner limit, restrict or prohibit (unless liability is otherwise expressly
limited by the terms of this Agreement) either Party from seeking any recovery
or remedy provided at law or in equity from the other Party in connection with
any breach or default by such other Party of any representation, warranty or
covenant hereunder, including injunctive relief.

 

14.                               INSURANCE.

 

(a)                                 Supplier will maintain and keep in full
force and effect during the Term of this Agreement and for three (3) years after
full performance by Supplier under this Agreement and any orders for Product by
Lannett hereunder, primary and noncontributing Product Liability Insurance in
amounts not less than $ 2,000,000.00 per occurrence and $10,000,000 in the
aggregate, Combined Single Limit (Bodily Injury and Property Damage), including
naming Lannett as an additional insured thereon, including an ISO Broad Form
Vendors Endorsement or its equivalent, a waiver of subrogation rights against
Lannett, include coverage for cross suits liability, and a provision for at
least thirty (30) days’ prior written notice in the event of any cancellation or
material reduction of coverage by Supplier’s insurer.  Upon request by Lannett,
Supplier will promptly submit to Lannett satisfactory evidence of such
insurance.  All insurance coverage must be with a carrier reasonably acceptable
to Lannett.  The provisions set forth in this Section 14 are in addition to, and
not in lieu of, any terms set forth in any other agreement between Supplier and
Lannett.  In the event of any conflict between the provisions relating to
insurance in any such agreement and this Section 14, this Agreement will prevail
and be controlling; except if and to the extent that such other agreement
provides greater insurance protection for Lannett.  Failure to comply with all
insurance requirements set forth herein will be deemed a material breach under
this Agreement.

 

(b)                                 Lannett shall, at its own cost and expense,
obtain and maintain in full force and effect the following insurance during the
Term of this Agreement:

 

(i)                  product liability insurance with aggregate limits of not
less than $2,000,000.

 

19

--------------------------------------------------------------------------------



 

(ii)                      commercial general liability insurance with
per-occurrence and general aggregate limits of not less than $10,000,000.

 

(iii)                   Statutory Workers’ Compensation insurance, including
occupational disease, as required by the State(s) in which workers are located.

 

(iv)                  Employer’s Liability insurance in the amount of $1,000,000
bodily injury for each accident, $1,000,000 bodily injury by disease for each
employee, and $1,000,000 bodily injury and bodily injury by disease in the
aggregate.

 

(v)                     The policy(ies) shall be maintained during the Term of
this Agreement and for a period of not less than three(3) years following the
termination or expiration of this Agreement.  Each policy shall cover Supplier
as an additional insured.

 

(vi)                              Lannett shall endeavor to provide Supplier
with not less than thirty (30) days’ prior written notice in the event of the
cancellation or non-renewal of such insurance or substantially similar
insurance.

 

15.                               CREDIT MATTERS.

 

15.1.                     Discrepancies.  Supplier will bring to Lannett’s
attention in writing all discrepancies affecting monies owed by either Supplier
or Lannett to the other, including, but not limited to, discrepancies with
respect to accounting, invoicing, debit memos, and credit memos, within six
(6) months of the date of the invoice.

 

15.2.                     Disputes; Audit Rights.  Neither the acceptance of any
fee nor the deposit of any check will preclude  either Party from questioning
the correctness of any payment at any time.  If one Party disputes any charges
or fees on any invoice, then Lannett and Supplier will diligently proceed to
work together in good faith to resolve the disputed amount.  Each Party will
keep accurate and complete books and records of all transactions related to this
Agreement for thirty-six (36) months following each year during the Term of this
Agreement.  On reasonable notice and during business hours, each Party and its
representatives will have the right to audit the books and records of the other
Party and its Affiliates for compliance with applicable Regulatory Requirements
and to determine the accuracy of the amounts paid to Supplier under this
Agreement with respect to the period of time covered by the audit.

 

15.3.                     Inspection of Facilities. Lannett shall have the right
to inspect, at all reasonable times, during normal business hours, upon ten
(10) days’ advance notice or on less notice if reasonably required in order to
timely respond to or comply with inquiries from or requirements imposed by any
applicable regulatory authority, the operations and facilities wherein any
Product is manufactured, packaged, tested, labeled and/or stored for shipping. 
All Products under this Agreement manufactured by Supplier shall be subject to
approval by Lannett’s quality assurance group or such other technical
representatives as Lannett may select, with respect to whether or not the
Product complies with all warranties contained in this Agreement.  Supplier
warrants that the plant(s) for manufacture of the Product is and shall be in
compliance with all applicable cGMPs and that such plant(s) is and shall
continue to be available for FDA inspection if and when the FDA so requests.

 

20

--------------------------------------------------------------------------------



 

16.                               TERM AND TERMINATION.

 

16.1.                     Term.  This Agreement will commence as of the
Effective Date and will continue in effect for a [***], unless earlier
terminated as provided herein or renewed in accordance with the provisions of
this Section 16.1.  If neither Party is in default, in any material respect, of
any of its obligations under this Agreement, then the Term of this Agreement
shall automatically renew for renewal terms of [***] unless either Party
provides written notice to the other Party [***].  Any reference to the Term of
this Agreement will include any renewal or extension of the Term hereof.

 

16.2.                     Grounds for Termination.

 

(a)                                 Either Party will have the right to
terminate this Agreement upon the occurrence of any of the following events: 
(i) the failure of the other Party to comply with any of the terms of this
Agreement or otherwise discharge its duties hereunder in any material respect,
or the breach by the other Party of any of its representations or warranties
herein in any material respect, if such failure or breach is not cured within
thirty (30) days of such breaching Party’s receipt of written notice specifying
the nature of such failure or breach with particularity; or (ii) the admission
by the other Party in writing of its inability to pay its debts generally as
they become due, the making by the other Party of an assignment for the benefit
of its creditors, or the filing by or against such other Party of any petition
under any federal, state or local bankruptcy, insolvency or similar laws, if
such filing has not been stayed or dismissed within sixty (60) days after the
date thereof.

 

(b)                                 Lannett will also have the right to suspend
further performance under this Agreement and/or terminate this Agreement in its
entirety, without liability except for unpaid previously delivered Product, if: 
(i) Supplier loses any approval(s) from the FDA required to perform its
obligations under this Agreement; (ii) Supplier or its principals are involved
in felonious or fraudulent activities; or (iii) Supplier is unable to
successfully address material deficiencies identified by the FDA as a result of
an inspection of Supplier’s facility within sixty (60) days after Supplier’s
receipt of a deficiency notice from the FDA. In any such event, Lannett may
terminate this Agreement immediately by written notice to Supplier. For purposes
of this Section, a late shipment shall mean failure by Supplier to deliver to
Lannett one hundred percent (100%) of the Products ordered by Lannett for
delivery within twenty (20) days of the date specified for such delivery in the
applicable Firm Order.

 

(c)                                  Supplier shall also have the right to
suspend further performance under this Agreement and/or terminate this Agreement
in its entirety upon one hundred and eighty (180) days’ prior written notice, if
[***].

 

16.3.                     Effect of Termination on Orders.  Upon the expiration
or earlier termination of this Agreement, Supplier will fill all outstanding
Firm Orders in accordance with their terms within sixty (60) days after the date
of such expiration or termination.

 

16.4.                     Continuing Obligations; Survival.  In no event will
any expiration or termination of this Agreement excuse either Party from any
breach or violation of this Agreement and full

 

21

--------------------------------------------------------------------------------



 

legal and equitable remedies will remain available therefor, nor will it excuse
either Party from making any payment due under this Agreement with respect to
any period prior to the date of expiration or termination.  Notwithstanding any
provision of this Agreement to the contrary, Sections  3.5, 3.6, 3.7, 3.8, 4, 5,
6, 7, 8, 9.2, 10, 11 and 12 hereof will survive any termination or expiration of
this Agreement.

 

17.                               AGREEMENT TO CONSUMMATE; FURTHER ASSURANCES. 
Subject to the terms and conditions of this Agreement, each of the Parties
hereto agrees to use commercially reasonable efforts to do all things necessary,
proper or advisable under this Agreement, Applicable Laws and regulations to
consummate and make effective the transactions contemplated hereby.  If, at any
time after the date hereof, any further action is necessary, proper or advisable
to carry out the purposes of this Agreement, then, as soon as is reasonably
practicable, each Party to this Agreement will take, or cause its proper
officers to take, such action.

 

18.                               FORCE MAJEURE.  Any delay in the performance
of any of the duties or obligations of either Party hereto (except for the
payment of money) caused by an event outside the affected Party’s reasonable
control will not be considered a breach of this Agreement and the time required
for performance will be extended for a period equal to the period of such
delay.  Such events will include, but will not be limited to, acts of God, acts
of a public enemy, acts of terrorism, war, insurrections, riots, injunctions,
embargoes, fires, explosions, floods, or any other unforeseeable causes beyond
the reasonable control, including any unforeseeable governmental or regulatory
action, and without the fault or negligence of the Party so affected.  The Party
so affected will give prompt written notice to the other Party of such event,
and will take whatever reasonable steps are appropriate in that Party’s
reasonable discretion to relieve the effect of such event as rapidly as
possible.

 

19.                               ANNUAL GDUFA FEES. GDUFA establishes certain
provisions with respect to self-identification of facilities and payment of
annual facility fees. GDUFA fees for the manufacturing facilities of the Product
supplied hereunder are the responsibility of Supplier. Supplier acknowledges
that it is a violation of U.S. federal law to ship Product in interstate
commerce or to import Product into the United States if manufactured in a
facility that has not met its obligations to self-identity or to pay fees when
they are due.  Supplier will indemnify and hold harmless Lannett for any and all
costs, fees, fines or penalties paid by Lannett associated with Supplier’s
failure to self-identify or to pay GDUFA fees when due.

 

20.                               GENERAL PROVISIONS.

 

20.1.                     Assignment.  Neither this Agreement nor any interest
herein may be assigned, in whole or in part, by either Party without the prior
written consent of the other, which consent will not be unreasonably withheld or
delayed, except that either Party may assign its rights and obligations under
this Agreement to any third party that acquires all or substantially all of the
stock or assets of such Party, whether by asset sale, stock sale, merger or
otherwise and, in any such event such assignee will assume the transferring
Party’s obligations hereunder, provided, however, that if the acquiring company
shall, directly or indirectly, market and sell a Competing Product, Supplier
shall have the unrestricted right to consent to the assignment or transfer of
this Agreement to such acquiring company, such consent not to be unreasonably
withheld.  However, notwithstanding any such assignment, the transferring Party
will remain liable under this

 

22

--------------------------------------------------------------------------------



 

Agreement (in addition to the transferee) unless such liability is specifically
waived in writing by the other Party hereto.  Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the Parties hereto,
and their respective successors and permitted assigns.

 

20.2.                     Notice.  Any notice or request required or permitted
to be given under or in connection with this Agreement will be deemed to have
been sufficiently given if in writing and sent by:  (a) personal delivery
against a signed receipt therefor, (b) certified mail, return receipt requested,
first class postage prepaid, (c) nationally recognized overnight delivery
service (signature required), (d) confirmed facsimile transmission, or
(e) confirmed electronic mail (with any notices sent by facsimile transmission
or electronic mail to also be sent by one of the other methods set forth in this
Section), addressed as follows:

 

If to Supplier, then to:

 

99 Haike Road, Building 3, 1st Floor
Shanghai, P.R. China 201210
Attn: Jason Wan, CEO
Facsimile: (+86) 21-68819009-602
E-Mail: jason.wan@sinotph.com

 

 

 

If to Lannett, then to:

 

Lannett Company, Inc.
9000 State Road
Philadelphia, PA 19136
Attn: Legal Department
Facsimile: 215-464-1861
E-Mail: Samuel.Israel@lannett.com

 

Either Party may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section providing for the giving of notice.  Notice will be deemed to be
effective, if personally delivered, when delivered; if mailed, at midnight on
the third business day after being sent by certified mail; if sent by nationally
recognized overnight delivery service, on the next business day following
delivery to such delivery service; and if sent by confirmed facsimile
transmission or confirmed electronic mail, upon receipt (so long as any notices
sent by facsimile transmission or electronic mail are also sent by one of the
other methods set forth in this Section).

 

20.3.                     Entire Agreement.  This Agreement sets forth the
entire agreement and understanding between the Parties as to the subject matter
hereof and merges all prior discussions and negotiations between them, and
neither Party will be bound by any conditions, definitions, warranties,
understandings or representations with respect to such subject matter other than
as expressly provided herein or as duly set forth on or subsequent to the date
hereof in writing and signed by a proper and duly authorized officer or
representative of the Parties to be bound thereby, except that this Agreement
will not supersede any separate confidentiality or non-disclosure agreement that
may have been, or that may be, entered into by the Parties.

 

23

--------------------------------------------------------------------------------



 

20.4.                     Amendment and Modification.  This Agreement may be
amended, modified and supplemented only by written agreement duly executed and
delivered by each of the Parties hereto.

 

20.5.                     Waiver.  The failure of either Party to exercise any
right or to demand the performance by the other Party of duties required
hereunder will not constitute a waiver of any rights or obligations of the
Parties under this Agreement.  A waiver by either Party of a breach of any of
the terms of this Agreement by any other Party will not be deemed a waiver of
any subsequent breach of the terms of this Agreement.

 

20.6.                     Dispute Resolution.  In the event that a dispute,
difference, claim, action, demand, request, investigation, controversy, threat,
or other question arises pertaining to any matters which arise under, out of, in
connection with, or in relation to this Agreement (a “Dispute”) and either Party
so requests in writing, prior to the initiation of any formal legal action, the
Dispute will be submitted to the designated senior management representatives. 
For all Disputes referred to the designated senior management representatives,
such designated senior management representatives shall use their good faith
efforts to meet in person and to resolve the Dispute within ten (10) Business
Days after such referral. The Parties hereby agree that in the event the
designated senior management representatives are unable to resolve a Dispute
within thirty (30) days of referral to such designated senior management
representatives, either Party may seek other remdies available at law or in
equity.  Notwithstanding anything to the contrary in this Agreement, either
Party will have the right to seek temporary injunctive relief in any court of
competent jurisdiction as may be available to such Party under the Applicable
Laws and rules applicable in such jurisdiction with respect to any matters
arising out of the other Party’s performance of its obligations under this
Agreement.

 

20.7.                     Governing Law; Venue.  This Agreement is to be
governed by and construed in accordance with the laws of the State of Delaware,
notwithstanding any conflict of law principles to the contrary.  The United
Nations Convention on Contracts for the International Sale of Goods will not
apply to this Agreement.  Any action which in any way involves the rights,
duties and obligations of either Party hereto under this Agreement will be
brought in the state or federal courts sitting in Wilmington, Delaware, and the
Parties to this Agreement hereby submit to the personal jurisdiction of such
courts.  The Parties waive any and all rights to have any dispute, claim or
controversy arising out of or relating to this Agreement tried before a jury.

 

20.8.                     Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under Applicable Laws, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any Applicable Laws or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision of this Agreement or any action in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had not
been contained herein.

 

20.9.                     Construction.  The Parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event of any
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Agreement.  As used in this
Agreement, the singular will include the

 

24

--------------------------------------------------------------------------------



 

plural and vice versa, and the terms “include” and “including” will be deemed to
be immediately followed by the phrase “but not limited to.”  The terms “herein”
and “hereunder” and similar terms will be interpreted to refer to this entire
Agreement, including any schedules attached hereto.  Unless otherwise specified
herein, the term “affiliate” will include affiliates that currently exist and
those that may be created, formed or acquired in the future.

 

20.10.              Relationship of the Parties.  Neither Party will hold itself
out to third parties as possessing any power or authority to enter into any
contract or commitment on behalf of any other Party.  This Agreement is not
intended to, and will not, create any agency, partnership or joint venture
relationship between or among the Parties.  Each Party is an independent
contractor with respect to the other.  Neither Party is granted any right or
authority to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of the other Party hereto, or to bind the
other Party hereto in any manner or with respect to anything, whatsoever.

 

20.11.              Captions.  The captions and headings in this Agreement are
inserted for convenience and reference only and in no way define or limit the
scope or content of this Agreement and will not affect the interpretation of its
provisions.

 

20.12.              Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.  Original signatures transmitted
and received by means of facsimile or other electronic transmission of a scanned
document, (e.g., pdf or similar format) will constitute true and valid
signatures for all purposes hereunder and will have the same force and effect as
the delivery of an original.

 

20.13.              Subcontractors.  Any work that is to be done by either Party
under this Agreement may be subcontracted to a third party in accordance with
the approved ANDA, cGMPs and any applicable FDA guidelines which relate to the
work to be performed under the direction and supervision of such Party, as the
case may be; provided, however, that, as between the Parties hereto, the
subcontracting Party will be and remain responsible for all acts and omissions
of any such subcontractor.

 

20.14.              Schedules and Exhibits.  All Schedules and Exhibits
referenced in this Agreement, if any, are hereby incorporated by reference into,
and made a part of, this Agreement.

 

20.15.              Currency.  All sums set forth in this Agreement and any
appendices, exhibits or schedules hereto are, and are intended to be, expressed
in United States dollars.

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SINOTHERAPEUTICS INC.

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Le Jun

 

By:

/s/ Timothy Crew

 

 

 

 

 

Name:

Le Jun

 

Name:

Timothy Crew

 

 

 

 

 

Title:

Chairman

 

Title:

Chief Executive Officer

 

26

--------------------------------------------------------------------------------



 

LIST OF EXHIBITS

 

Exhibit A*                                      Products and Pricing

 

Exhibit B+                                      Shipping Instructions

 

--------------------------------------------------------------------------------

*Certain portions of this Exhibit have been redacted to preserve
confidentiality.  The registrant hereby undertakes to provide further
information regarding such redacted information to the Commission upon request.

 

+ This Exhibit has been omitted pursuant to Item 601(a)(5) of Regulation S-K. 
The registrant undertakes to provide further information regarding such omitted
materials to the Commission upon request.

 

27

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Product and Price List

 

Molecule Name

 

Dosage Form

 

Strength

 

Pack Size

 

Price/ pack in
USD

 

Posaconazole Delayed Release

 

Tablets

 

100mg

 

60

 

[***]

 

 

28

--------------------------------------------------------------------------------